         Case 20-32243 Document 45 Filed in TXSB on 04/23/20 Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                §
In re:                                          §        Chapter 11
                                                §
SPEEDCAST INTERNATIONAL                         §
LIMITED, et al.,                                §        Case No. 20-32243 (MI)
                                                §
               Debtors.1                        §        (Joint Administration Requested)
                                                §        (Emergency Hearing Requested)



                    DEBTORS’ WITNESS AND EXHIBIT LIST
          FOR FIRST DAY HEARING ON APRIL 23, 2020 AT 3:00 P.M. (CST)

               SpeedCast International Limited and its debtor affiliates in the above-captioned

chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”) file this

witness and exhibit list (the “Witness and Exhibit List”) for the hearing scheduled for April 23,

2020, at 3:00 p.m. (Prevailing Central Time) before the Honorable Marvin Isgur at the United

States Bankruptcy Court for the Southern District of Texas, Courtroom 404, 515 Rusk Avenue,

Houston, Texas 77002 (the “Hearing”):

                                               WITNESSES

               The Debtors may call any of the following witnesses at the Hearing:

               1.      Michael Healy,          Chief    Restructuring     Officer,    SpeedCast
                       International;
               2.      Adam Waldman, Executive Director, Moelis & Company LLC;
               3.      Robert Jordan, Distressed Analyst/Managing Director, Kurtzman
                       Carson Consultants LLC
               4.      Any witness called or listed by any other party; and


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    proposed claims and noticing agent at http://www.kccllc.net/speedcast. The Debtors’ service address
    for the purposes of these chapter 11 cases is 4400 S. Sam Houston Parkway East, Houston, Texas
    77048.

DEBTORS’ WITNESS AND EXHIBIT LIST
FOR FIRST DAY HEARING ON APRIL 23, 2020 AT 3:00 P.M. (CST) – PAGE 1 OF 5
              Case 20-32243 Document 45 Filed in TXSB on 04/23/20 Page 2 of 5




                   5.      Any rebuttal witnesses.
                                               EXHIBITS

                   The Debtors may offer into evidence any one or more of the following exhibits:




                                                                                 OBJECTION

                                                                                             ADMITTED
Exhibit No.




                                                                       OFFERED
 Debtors




                                                                                                        DATE
                                DESCRIPTION



              Declaration of Michael Healy in Support of the
              Debtors’ Chapter 11 Petitions and First Day Relief,
   1.
              dated April 23, 2020 ECF No. 16 (“First Day
              Declaration”)
              Company’s Organizational Chart, attached as “Exhibit
   2.
              A” to the First Day Declaration
              Declaration of Adam Waldman (“Waldman
              Declaration”) in Support of Motion of Debtors for
              Entry of Interim and Final Orders (I) Authorizing
              Debtors to (A) Obtain Postpetition Financing and (B)
              Use Cash Collateral, (II) Granting Liens and Providing
   3.         Superpriority Administrative Expense Status,
              (III) Granting Adequate Protection to the Prepetition
              Secured Parties, (IV) Modifying the Automatic Stay,
              (V) Scheduling a Final Hearing and (VI) Granting
              Related Relief (“DIP Motion”), dated April 23, 2020
              [ECF No. 34]

   4.         Unpledged Collateral of Debtor Entities Chart

              Declaration of Robert Jordan (“KCC Declaration”) in
              Support of Emergency Application of Debtors
              Pursuant to 28 U.S.C. § 156(c), 11 U.S.C. §§ 105(a),
              327, and 503(b), Fed. Bankr. P. 2002(f), 201(a), and
   5.         2016, and Local Rule 2014-1 for Appointment of
              Kurtzman Carson Consultants LLC as Claims,
              Noticing and Solicitation Agent, dated April 23, 2020
              (“KCC Retention Application”) [ECF No. 24],
              attached as Exhibit B
              Intelsat Agreement, attached to the Critical Vendor
   6.         Motion, dated April 23, 2020 [ECF No. 21], as Exhibit
              C



DEBTORS’ WITNESS AND EXHIBIT LIST
FOR FIRST DAY HEARING ON APRIL 23, 2020 AT 3:00 P.M. (CST) – PAGE 2 OF 5
              Case 20-32243 Document 45 Filed in TXSB on 04/23/20 Page 3 of 5




                                                                                     OBJECTION

                                                                                                 ADMITTED
Exhibit No.




                                                                           OFFERED
 Debtors




                                                                                                            DATE
                                  DESCRIPTION



              DIP Credit Agreement, attached to DIP Motion [ECF
   7.
              No. 27], as “Exhibit 1” to Exhibit A
              Initial DIP Budget, attached to DIP Motion [ECF No.
   8.
              27], as “Schedule 1” of Exhibit A
              List of Insurance Programs, attached to the Insurance
   9.         Motion, dated April 23, 2020 [ECF No. 6], as Exhibit
              C
              Utilities Services List, attached to the Utilities Motion,
  10.         dated April 23, 2020 [ECF No. 7], as “Exhibit 1” to
              Proposed Order, Exhibit A
              Taxing Authorities List, attached the Tax Motion,
  11.
              dated April 23, 2020 [ECF No. 5], as Exhibit 1
              Notice of Commencement, attached to the
  12.         Consolidated Creditor Matrix, dated April 23, 2020
              [ECF No. 9], as “Exhibit 1” to Proposed Order
              Kurtzman Carson Consultants LLC Agreement for
  13.         Services, dated April 16, 2020, attached to the KCC
              Retention Application [ECF No. 24], as Exhibit C
              Kurtzman Carson Consultants LLC Fee Structure,
  14.         attached to the KCC Retention Application [ECF No.
              24], as Exhibit D
              Any pleading or other document filed with the Court
  15.
              on the docket of the above-captioned chapter 11 cases
              Any exhibit necessary to rebut the evidence or
  16.         testimony of any witness offered or designated by any
              other party

  17.         Any exhibit listed by any other party

                    The Debtors reserve the right to amend or supplement the Debtors’ Witness and

Exhibit List at any time prior to the Hearing.




DEBTORS’ WITNESS AND EXHIBIT LIST
FOR FIRST DAY HEARING ON APRIL 23, 2020 AT 3:00 P.M. (CST) – PAGE 3 OF 5
        Case 20-32243 Document 45 Filed in TXSB on 04/23/20 Page 4 of 5




Dated: April 23, 2020
       Houston, Texas

                                         Respectfully submitted,

                                          /s/ Paul R. Genender
                                         WEIL, GOTSHAL & MANGES LLP
                                         Alfredo R. Pérez (15776275)
                                         Brenda L. Funk (24012664)
                                         Stephanie N. Morrison (pro hac vice pending)
                                         700 Louisiana Street, Suite 1700
                                         Houston, Texas 77002
                                         Telephone: (713) 546-5000
                                         Facsimile: (713) 224-9511
                                         Email: Alfredo.Perez@weil.com
                                                 Brenda.Funk@weil.com
                                                 Stephanie.Morrison@weil.com
                                         -and-
                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (pro hac vice pending)
                                         David N. Griffiths (pro hac vice pending)
                                         Kelly DiBlasi (pro hac vice pending)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
                                         Email: Gary.Holtzer@weil.com
                                                  David.Griffiths@weil.com
                                                  Kelly.DiBlasi@weil.com
                                         -and-
                                         WEIL, GOTSHAL & MANGES LLP
                                         Paul R. Genender (00790758)
                                         Amanda Pennington Prugh (24083646)
                                         Jake R. Rutherford (24102439)
                                         200 Crescent Court, Suite 300
                                         Dallas, Texas 75201
                                         Telephone: (214) 746-7877
                                         Facsimile: (214) 746-7777
                                         Email: Paul.Genender@weil.com
                                                  Amanda.PenningtonPrugh@weil.com
                                                  Jake.Rutherford@weil.com

                                         Proposed Attorneys for Debtors
                                         and Debtors in Possession



DEBTORS’ WITNESS AND EXHIBIT LIST
FOR FIRST DAY HEARING ON APRIL 23, 2020 AT 3:00 P.M. (CST) – PAGE 4 OF 5
         Case 20-32243 Document 45 Filed in TXSB on 04/23/20 Page 5 of 5




                                       Certificate of Service

       I hereby certify that on April 23, 2020, a true and correct copy of the foregoing document
was served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed by
the Debtors’ proposed claims, noticing, and solicitation agent.



                                                         /s/ Paul R. Genender
                                                        Paul R. Genender




DEBTORS’ WITNESS AND EXHIBIT LIST
FOR FIRST DAY HEARING ON APRIL 23, 2020 AT 3:00 P.M. (CST) – PAGE 5 OF 5
